EXHIBIT 16.1 Rosenberg Rich Baker Berman & Company 265 Davidson Avenue Suite 210 Somerset, N.J. 08873-4120 May 20, 2015 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by BioSig Technologies, Inc., which we understand will be filed with the Securities and Exchange Commission, pursuant to “Change in and Disagreements with Accountants on Accounting and Financial Disclosures” disclosure as part of the Form S-1 of BioSig Technologies, Inc. dated May 20, 2015. We agree with the statements concerning our Firm in such Form S-1. Very truly yours, /s/ Rosenberg Rich Baker Berman & Company Rosenberg Rich Baker Berman & Company Somerset, New Jersey
